Citation Nr: 1630152	
Decision Date: 07/28/16    Archive Date: 08/04/16

DOCKET NO.  12-13 928	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Entitlement to service connection for a hip disorder.

2.  Entitlement to an initial disability rating in excess of 70 percent for posttraumatic stress disorder.

3.  Entitlement to an initial compensable disability rating for residuals of a right hip -liposarcoma excision.

4.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Caylor, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1968 to February 1971.

This matter comes before the Board of Veterans' Appeals (Board) from December 2008 and January 2010 rating decisions issued by a Department of Veterans Affairs (VA) Regional Office (RO).  

The Board has construed the Veteran's claim of entitlement to service connection for a left hip or leg disability due to right thigh liposarcoma excision residuals broadly as a claim for service connection for a hip disability.  Clemons v. Shinseki, 23 Vet. App. 1 (2009) (The Board must consider any disability that "may reasonably be encompassed by" the claimant's description of the claim and symptoms, and other submitted information).

The issue of entitlement to service connection for alcohol abuse secondary to posttraumatic stress disorder has been raised by the Veteran's testimony during his February 2016 hearing, and by an April 2016 letter received from a VA physician Dr. Flood.  As this issue has not been adjudicated by the Agency of Original Jurisdiction (AOJ), the Board does not have jurisdiction over it and refers it them to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015). 

The issues of entitlement to higher initial disability ratings for posttraumatic stress disorder and residuals of a right thigh liposarcoma excision, and entitlement to a total disability evaluation based on individual unemployability due to service connected disorders are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Right hip arthritis is worsened beyond its natural progression by residuals of a right thigh liposarcoma excision.


CONCLUSION OF LAW

Right hip arthritis is aggravated by residuals of a right thigh liposarcoma excision.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.310 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Given the decision reached below there is no duty to address VA's compliance with the Veterans Claims Assistance Act of 2000.

The Veteran contends that he has a right hip disability that is the result of residuals of a right thigh liposarcoma excision.

A disability may be service connected on a secondary basis if it is proximately due to or the result of a service-connected disease or injury; or, if it is aggravated beyond its natural progress by a service-connected disease or injury.  38 C.F.R. § 3.310.

A June 2016 letter from private physician Dr. R.C. establishes that the Veteran has a right hip disability characterized by chronic pain, decreased muscle mass, and arthritis symptoms.  In the same letter, Dr. R.C. opined that the Veteran's surgery for his service-connected liposarcoma at least as likely as not contributed to the worsening of right hip arthritis.  Dr. R.C. is competent to provide the opinion, and the Board finds it is credible and entitled to probative weight.  

While a March 2012 VA examination addressed the etiology of a left hip disorder, that examiner offered no opinion addressing the etiology of any right hip disorder. 

Accordingly, given that there is no competent evidence to the contrary, the Board will resolve reasonable doubt in the Veteran's favor and grant entitlement to service connection for right hip arthritis on a secondary basis.  Wise v. Shinseki, 26 Vet. App. 517, 531 (2014). ("By requiring only an 'approximate balance of positive and negative evidence' . . ., the nation, 'in recognition of our debt to our veterans,' has 'taken upon itself the risk of error' in awarding . . . benefits.").


ORDER

Entitlement to service connection for right hip arthritis is granted.


REMAND

The Board has jurisdiction over completed appeals of VA decisions, which consist of a timely filed notice of disagreement, the issuance of a statement of the case, and a timely filed substantive appeal.  38 U.S.C.A. §§ 7104(a), 7105(a) (West 2014); 38 C.F.R. §§ 20.200, 20.201 (2015).  In this case, VA never issued a statement of the case following the Veteran's timely notice of disagreement with the December 2008 rating decision that denied entitlement to higher initial disability ratings for posttraumatic stress disorder and liposarcoma.  See May 2009 Claim (unable to maintain substantially gainful employment due to his two service-connected disabilities).  Hence, further development is required.  Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).  

The issue of entitlement to a total disability rating based on individual unemployability due to service-connected disabilities is inextricably intertwined with the remanded appeals for higher disability ratings for posttraumatic stress disorder and residuals of a right thigh liposarcoma excision, as well as the claim being referred to the AOJ for initial adjudication.  Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).  Accordingly, the claim for individual unemployability benefits is also remanded.  

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran and his representative a statement of the case addressing entitlement to increased initial disability ratings for posttraumatic stress disorder and residuals of a right thigh liposarcoma excision.  If, and only if, the Veteran perfects an appeal by submitting a timely substantive appeal (VA Form 9), the matter should be returned to the Board for further appellate review.

2.  After completing the above and developing and after adjudicating the referred issue of entitlement to service connection for alcohol abuse secondary to posttraumatic stress disorder, the RO should readjudicate the issue of entitlement to a total disability rating based on individual unemployability due to service-connected disability.  

3.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and given a reasonable opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


